 Case 18-12583         Doc 137      Filed 02/17/21 Entered 02/17/21 10:09:46                Desc Main
                                     Document     Page 1 of 2


                                   UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MASSACHUSETTS

In re:

Newton Waldermar Bailey,                                         Case No. 18-12583-JEB
                                                                 Chapter 13
                   Debtor


         ORDER APPROVING AMENDED APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS


         On September 21, 2020, Marquette Porter, as the owner of Spring Solutions, LLC (the “LLC”), a

purported claimant, filed a Petition for Payment of Unclaimed Funds, along with supporting documents

(the “Original Application”) to obtain unclaimed funds in the amount of $7,492.27 (the “Funds”)

deposited with the Court pursuant to 11 U.S.C. § 347(a). On December 1, 2020, the Court conducted a

telephonic hearing (the “Hearing”) on the Original Application which Ms. Porter attended. Based on the

documentation and the representations on the record, the Court found the LLC to be a funds locator for

the debtor, Newton Waldermar Bailey (the “Debtor). On the record at the Hearing, Ms. Porter stated

that she is the sole member of the LLC and that she was acting on behalf of the LLC and not individually.

Pursuant to an order dated December 2, 2020, the Court ordered the LLC, as an applicant, to file an

amended Application for Payment of Unclaimed Funds listing the Debtor as the claimant. On December

11, 2020, the LLC filed an Application for Payment of Unclaimed Funds along with supporting documents

(the “Amended Application”).

         Having considered the Original Application, the record of the Hearing, including the

representations made by Ms. Porter, the Amended Application, the notarized Certificate of Authority

authorizing Ms. Porter to act on behalf of the LLC, the W-9 Form signed by the Debtor on December 9,

2020, and the other supporting documentation, the Court finds that the LLC has established that the

Debtor is entitled to the Funds.

         IT IS HEREBY ORDERED that the Amended Application is APPROVED.

                                                     1
 Case 18-12583         Doc 137      Filed 02/17/21 Entered 02/17/21 10:09:46               Desc Main
                                     Document     Page 2 of 2


        The Clerk of the U.S. Bankruptcy Court shall disburse said Funds on deposit with the Treasury of

the United States in the amount of $7,492.27 to the Debtor, c/o Spring Solutions, LLC at P.O. Box 334,

Glen Burnie, Maryland, 21060, not earlier than fourteen (14) days after entry of this Order.



Dated: February 17, 2021                                 ______________________________
                                                         Janet E. Bostwick
                                                         United States Bankruptcy Judge




                                                    2
